EXHIBIT 10.6
GUARANTEE


This Guarantee, dated as of December 16, 2009 (this “Guarantee”), is by and
between Global Telecom & Technology, Inc., a Delaware corporation (“Purchaser
Parent”); and Michael Hollander (the “Seller”).


R E C I T A L S:
 
A.           Global Telecom & Technology Americas, Inc., a Virginia corporation
and wholly-owned subsidiary of Purchaser Parent (the “Purchaser”), is a party to
the Purchase Agreement, dated as of November 2, 2009, by and among the
Purchaser; GTT-EMEA, Limited, a company organized under the laws of the United
Kingdom; WBS Connect, L.L.C., a Colorado limited liability company; TEK Channel
Consulting, LLC, a Colorado limited liability company; WBS Connect Europe Ltd.,
a company organized under the laws of Ireland; the Seller and Scott Charter (the
“Purchase Agreement”).  Any capitalized terms used but not defined herein have
the respective meanings set forth in the Purchase Agreement.


B.           The Purchase Agreement provides for the issuance, on the terms and
conditions set forth therein, by the Purchaser to the Seller of a Promissory
Note, dated as of December 16, 2009, as part of the Notes U.S. Transaction
Consideration (the “Promissory Note”).


C.            In consideration of the Seller entering into the Purchase
Agreement and consummating the transactions contemplated thereby, Purchaser
Parent is willing to provide a guarantee of the Purchaser’s obligations under
the Promissory Note, on the terms and conditions set forth herein.


A G R E E M E N T:
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.   Guarantee.  Purchaser Parent hereby irrevocably guarantees the performance
in full by the Purchaser of the Purchaser’s obligations under the Promissory
Note (subject to the terms, conditions and limitations set forth therein) as
fully as if made by Purchaser Parent.  The Seller may enforce Purchaser Parent’s
obligations hereunder without first pursuing or asserting any claims or rights
against the Purchaser or any of its property or assets; provided, however, that
the Seller shall, with respect to any obligation of Purchaser Parent subject to
this Guarantee: (a) provide prompt written notice thereof to Purchaser Parent;
and (b) use commercially reasonable efforts for a period of at least forty-five
(45) days to obtain satisfaction of such obligation from the Purchaser before
pursuing or asserting any claims or rights against Purchaser Parent relating to
such obligation.  Purchaser Parent’s obligations hereunder shall not be affected
by the bankruptcy, insolvency or inability to pay of the Purchaser.  Purchaser
Parent, in its capacity as guarantor hereunder, hereby expressly waives
diligence, presentment, demand of payment, protest and other legal formalities
(but not notice in accordance with the terms and conditions of the Purchase
Agreement, the Promissory Note or this Guarantee).


2.   Representations and Warranties.  Purchaser Parent represents and warrants
to the Seller that: (a) it has all required corporate power and authority to
execute, deliver and perform its obligations hereunder and perform its
obligations hereunder; (b) this Guarantee has been duly and validly executed by
Purchaser Parent and constitutes the valid and binding obligation of Purchaser
Parent enforceable against it in accordance with its terms, subject to the
Equitable Exceptions; and (c) the performance by Purchaser Parent of its
obligations hereunder does not conflict with any Law, Order or Contract to which
Purchaser Parent is a party or by which any of its assets or properties are
subject.

 
 

--------------------------------------------------------------------------------

 

3.   Rights and Obligations under Other Documents.  Notwithstanding anything to
contrary in this Guarantee or otherwise, nothing in this Guarantee will amend,
modify, change, waive, discharge, limit or otherwise affect any of the
respective rights or obligations of the parties to the Purchase Agreement, the
Promissory Note or any other Transaction Document.


4.   Miscellaneous Provisions.


(a)   Expenses.  Except as otherwise specifically provided for in this
Guarantee, the parties shall each bear all of their respective expenses, costs
and fees (including attorneys’, auditors’ and financing fees, if any) incurred
in connection with the transactions contemplated hereby.
 
(b)   Notices.  All notices, requests, demands, waivers and other communications
required or permitted to be given under this Guarantee shall be in writing and
shall be deemed to have been duly given if: (i) delivered personally; (ii)
mailed using certified or registered mail with postage prepaid; or (iii) sent by
next-day or overnight mail or delivery using a nationally recognized overnight
courier service, as follows:
 
If to Purchaser Parent:


Global Telecom & Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, VA 22102
Attention: Christopher McKee, General Counsel


with a copy (which shall not constitute notice) to:


Kelley Drye & Warren LLP
3050 K Street, N.W., Suite 400
Washington, D.C. 20007
Attention:  Brad E. Mutschelknaus, Esq.


If to the Seller:


Michael Hollander
10345 Weeden Place
Lone Tree, CO 80124


with a copy (which shall not constitute notice) to:


Burns Figa & Will, P.C.
6400 S. Fiddlers Green Circle, Suite 1000
Greenwood Village, CO 80111
Attention: Theresa M. Mehringer, Esq.


A party may designate a new address to which communications shall thereafter be
transmitted by providing written notice to that effect to the other party.  Each
communication transmitted in the manner described in this Section 4(b) shall be
deemed to have been provided, received and become effective for all purposes at
the time it shall have been: (x) delivered to the addressee as indicated by the
return receipt (if transmitted by mail) or the affidavit or receipt of the
messenger (if transmitted by personal delivery or courier service); or (y)
presented for delivery to the addressee as so addressed during normal business
hours, if such delivery shall have been rejected, denied or refused for any
reason or, in each case, at such other address as may be specified in writing to
the other party hereto.

 
2

--------------------------------------------------------------------------------

 

(c)   Assignment; Successors.  This Guarantee and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.  The Seller may not sell, assign or
otherwise transfer this Guarantee or any right or interest herein without the
prior written consent of Purchaser Parent, except that, subject to compliance
with applicable federal and state securities laws, this Guarantee may be
transferred by the Seller to any Affiliate of the Seller in connection with
assignment by the Seller to such Affiliate of the Promissory Note in accordance
with its terms, provided that the Seller delivers to Purchaser Parent an
instrument reasonably satisfactory to Purchaser Parent in which the transferee
agrees to be subject to all of the terms and conditions hereof.  Neither this
Guarantee nor any of the rights, interests or obligations hereunder may be
assigned or delegated by Purchaser Parent without the prior written consent of
the Seller, except that Purchaser Parent shall have the right, without the
consent of the Seller but with prior notice to the Seller, to: (i) assign its
rights and obligations hereunder to any successor of all or substantially all of
its business or assets that assumes this Guarantee; and (ii) collaterally assign
its rights hereunder to any lender.  Any purported sale, assignment, transfer or
delegation in violation of this Section 4(c) will be null and void.  For
purposes of this Guarantee, the term “Affiliate” means a person’s ancestors,
descendants or spouse or trusts, family limited partnerships or family limited
liability companies established and maintained for the benefit of the first
person or any of such other persons.
 
(d)   Amendment; Waiver.  No purported amendment or modification to any
provision of this Guarantee shall be binding upon the parties to this Guarantee
unless Purchaser Parent and the Seller have each duly executed and delivered to
the other party a written instrument which states that it constitutes an
amendment or modification (as applicable) to this Guarantee and specifies the
provision(s) that are being amended or modified (as applicable).  No purported
waiver of any provision of this Guarantee shall be binding upon any party to
this Guarantee unless the party providing the waiver has duly executed and
delivered to the other party a written instrument which states that it
constitutes a waiver of one or more provisions of this Guarantee and specifies
the provision(s) that are being waived.  Any such waiver shall be effective only
to the extent specifically set forth in such written instrument.  Neither the
exercise (from time to time and at any time) by a party of, nor the delay or
failure (at any time or for any period of time) to exercise, any right, power or
remedy shall constitute a waiver of the right to exercise, or impair, limit or
restrict the exercise of, such right, power or remedy or any other right, power
or remedy at any time and from time to time thereafter.  No waiver of any right,
power or remedy of a party shall be deemed to be a waiver of any other right,
power or remedy of such party or shall, except to the extent so waived, impair,
limit or restrict the exercise of such right, power or remedy.
 
(e)   Entire Agreement.  This Guarantee, the Purchase Agreement and the
Promissory Note constitute the entire agreement, and supersede all of the
previous or contemporaneous contracts, representations, warranties and
understandings (whether oral or written) by or between the parties, with respect
to the subject matter hereof, including any letter of intent, exclusivity
agreement, term sheet or memorandum of terms entered into or exchanged by the
parties.
 
(f)   Severability.  If any provision of this Guarantee shall hereafter be held
to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason: (i) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the parties as expressed
in, and the benefits to such parties provided by, such provision; or (ii) if
such provision cannot be so reformed, such provision shall be severed from this
Guarantee and an equitable adjustment shall be made to this Guarantee (including
addition of necessary further provisions to this Guarantee) so as to give effect
to the intent as so expressed and the benefits so provided.  Such holding shall
not affect or impair the validity, enforceability or legality of such provision
in any other jurisdiction or under any other circumstances.  Neither such
holding nor such reformation or severance shall affect or impair the legality,
validity or enforceability of any other provision of this Guarantee.
 

 
3

--------------------------------------------------------------------------------

 

(g)   Governing Law.  THIS GUARANTEE SHALL BE CONSTRUED, PERFORMED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.
 
(h)   Consent to Jurisdiction.  EACH PARTY AGREES THAT ANY AND ALL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE COMMENCED AND PROSECUTED EXCLUSIVELY IN ANY STATE OR FEDERAL
COURT LOCATED IN THE COMMONWEALTH OF VIRGINIA AND ANY APPELLATE COURTS THEREFROM
(COLLECTIVELY, “VIRGINIA COURTS”) AND EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO
OBJECT TO SUCH VENUE.  EACH PARTY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE
PERSONAL JURISDICTION OF ANY OF THE VIRGINIA COURTS IN RESPECT OF ANY SUCH
PROCEEDING.  EACH PARTY CONSENTS TO SERVICE OF PROCESS UPON IT WITH RESPECT TO
ANY SUCH PROCEEDING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND BY ANY
OTHER MEANS PERMITTED BY APPLICABLE LAWS.
 
(i)   Waiver of Punitive and Other Damages and Jury Trial.
 
(i)   THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO RECOVER PUNITIVE,
EXEMPLARY, LOST PROFITS, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY PROCEEDING
ARISING OUT OF OR RESULTING TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
(ii)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY PROCEEDING ARISING UNDER OR
RELATING TO THIS GUARANTEE AND THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 
(iii)   EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY PROCEEDING ARISING UNDER OR
RELATING TO THIS GUARANTEE, SEEK TO ENFORCE EITHER OF THE FOREGOING WAIVERS;
(B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS; (C) IT
MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
GUARANTEE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4(i).
 
(j)   Remedies.  Each of the parties shall have and retain all rights and
remedies, at law or in equity, including rights to specific performance and
injunctive or other equitable relief, arising out of or relating to a breach or
threatened breach of this Guarantee.  Without limiting the generality of the
foregoing, each of the parties acknowledges that money damages would not be a
sufficient remedy for any breach or threatened breach of this Guarantee and that
irreparable harm would result if this Guarantee were not specifically
enforced.  Therefore, the rights and obligations of the parties shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and shall be
granted in connection therewith, without the necessity of posting a bond or
other security or proving actual damages and without regard to the adequacy of
any remedy at law.  A party’s right
 
4

--------------------------------------------------------------------------------


to specific performance or injunctive relief shall be in addition to all other
legal or equitable remedies available to such party.
 
(k)   Third Party Beneficiaries.  No Person other than Purchaser Parent and the
Seller is, is intended to be, or shall be a beneficiary of this Guarantee, other
than any permitted successors and assigns of the parties under Section 4(c).
 
(l)   Interpretation.  The headings contained in this Guarantee are for purposes
of convenience only and shall not affect the meaning or interpretation of this
Guarantee.  The language used in this Guarantee shall be deemed to be the
language chosen by the parties to express their mutual intent and no rule of
strict construction shall be applied against any party.  Unless otherwise
expressly specified in this Guarantee: (i) the words “hereof”, “hereby” and
“hereunder,” and correlative words, refer to this Guarantee as a whole and not
any particular provision; (ii) the words “include”, “includes” and “including”,
and correlative words, are deemed to be followed by the phrase “without
limitation”; (iii) the word “or” is not exclusive and is deemed to have the
meaning “and/or”; (iv) references in this Guarantee to a “party” means Purchaser
Parent or the Seller and to the “parties” means Purchaser Parent and the Seller;
(v) the masculine, feminine or neuter form of a word includes the other forms of
such word and the singular form of a word includes the plural form of such word;
(vi) references to a Person shall include the successors and assigns thereof;
(vii) references made in this Guarantee to a Section mean a Section of this
Guarantee; and (viii) references to any Contract are to that Contract as
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
(m)   Counterparts.  This Guarantee may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original
instrument, but all of which together shall constitute one and the same
instrument, respectively.  This Guarantee shall become effective and be deemed
to have been executed and delivered by each of the parties at such time as
counterparts hereto shall have been executed and delivered by all of parties,
regardless of whether all of the parties have executed the same
counterpart.  Counterparts may be delivered via facsimile or other electronic
transmission and any counterpart so delivered shall be deemed to have been duly
and validly delivered and be valid and effective for all purposes.
 
 
[remainder of this page intentionally left blank; signature page follows]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Guarantee as of the
date first written above.







     
PURCHASER PARENT:
             
GLOBAL TELECOM & TECHNOLOGY, INC.
     
 
 
By: 
/s/ Chris McKee       
Name:
Chris McKee       
Title:
Secretary and General Counsel 





AGREED AND ACCEPTED:
               
THE SELLER:
                /s/ Michael Hollander         
Michael Hollander
       




 
6

--------------------------------------------------------------------------------

 
